DETAILED ACTION
	This office action is in response to the terminal disclaimer filed on February 23, 2022.  Claims 4-10 and 16 remain pending, with claim 4 as the sole independent (method) claim.  Claims 1-3 and 12-15 are formally canceled herein, being withdrawn from consideration as non-elected Groups.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are not currently pending; claims 1-3 and 12-15 canceled herein), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application is in condition for allowance except for the presence of claims 1-3 and 12-15, being directed to Groups that were non-elected without traverse (see election dated July 24, 2021).  Accordingly, claims 1-3 and 12-15 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claims 1-3 and 12-15 must be formally canceled to pass this application to issuance.  These claims were non-elected without traverse on July 24, 2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3 (Canceled).

Claims 12-15 (Canceled).










Terminal Disclaimer
The terminal disclaimer filed on February 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/537,617, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 4-10 and 16 are allowed over the closest prior art of the current record.  Claim 4 is the sole independent (method) claim.  The following is an examiner’s statement of reasons for allowance: the claims are allowable for essentially the same reasons as found in the parent 16/373,605 application (now Patent ‘048), and the 16/537,617 patent application (now allowed, but not yet published).  Note the “Allowable Subject Matter” section on page 5 of the Notice of Allowance mailed on September 8, 2020 in ‘605.  The closest prior art is Torres JR ‘932 and Kaminer ‘639.  Claims 5-10 and 16 are also allowable as being method claims that further depend from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see the amendment with remarks (pages 6-8), filed February 23, 2022, with respect to the non-statutory double patenting rejections have persuasive.  Note the timely terminal disclaimer filed February 23, 2022.  Based on the terminal disclaimer, all issues from the final rejection mailed on February 7, 2022 have been obviated.  Claims 4-10 and 16 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                     February 28, 2022